

115 HR 716 IH: Enhancing Educational Opportunities for all Students Act
U.S. House of Representatives
2017-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 716IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to encourage the use of 529 plans and Coverdell
			 education savings accounts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Educational Opportunities for all Students Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Title I of the ESEA portability
				Sec. 101. Title I portability.
				Sec. 102. Table of contents amendment.
				Title II—Further Clarification of Coverdell Education Savings Accounts
				Sec. 201. Allowance of home school expenses as qualified education expenses for purposes of a
			 Coverdell Education Savings Account.
				Sec. 202. Elimination of Coverdell Education Savings Account contribution limitation.
				Title III—529 programs for elementary and secondary education expenses
				Sec. 301. 529 programs for pre-kindergarten, elementary, and secondary education expenses.
		ITitle I of the ESEA portability
 101.Title I portabilityPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended by adding at the end the following:
				
					1128.Title I funds follow the low-income child State option
 (a)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency may allocate grant funds under this part among the local educational agencies in the State based on the number of eligible children enrolled in the public schools served by each local educational agency and the State-accredited private schools within each local educational agency’s geographic jurisdiction.
						(b)Eligible child
 (1)DefinitionIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce.
 (2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section, a State educational agency shall use the criteria of poverty used by the Census Bureau in compiling the most recent decennial census, as the criteria have been updated by increases in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics.
							(c)Student enrollment in public and private schools
 (1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in public schools served by the local educational agency and the State-accredited private schools within the local educational agency’s geographic jurisdiction.
 (2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the sum of the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1).
 (3)Distribution to schoolsEach local educational agency that receives funds under paragraph (2) shall distribute such funds to the public schools served by the local educational agency and State-accredited private schools within the local educational agency’s geographic jurisdiction—
 (A)based on the number of eligible children enrolled in such schools; and (B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this subpart, and not to supplant such funds..
 102.Table of contents amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 1127 the following:
				
					
						1128. Title I funds follow the low-income child State option..
			IIFurther Clarification of Coverdell Education Savings Accounts
			201.Allowance of home school expenses as qualified education expenses for purposes of a Coverdell
			 Education Savings Account
 (a)In GeneralSection 530(b)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (C)Private schoolFor purposes of this section, the term ‘private school’ includes any home school that meets the requirements of State law applicable to such home schools, whether or not such school is deemed a private school for purposes of State law..
 (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 202.Elimination of Coverdell Education Savings Account contribution limitation (a)In generalSection 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting or at the end of clause (i), by striking or at the end of clause (ii) and inserting a period, and by striking clause (iii).
 (b)Prohibition on excess contributionsSection 530(b) of such Code is amended by adding at the end the following new paragraph:  (5)Prohibition on excess contributionsA program shall not be treated as a Coverdell education savings account unless it provides adequate safeguards to prevent contributions on behalf of a designated beneficiary in excess of those necessary to provide for the qualified education expenses of the beneficiary..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. III529 programs for elementary and secondary education expenses 301.529 programs for pre-kindergarten, elementary, and secondary education expenses (a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating subparagraph (B) as subparagraph (C); (2)by striking Qualified higher education expenses and all that follows through The term qualified higher education expenses means— and inserting the following:
						
 Qualified education expenses.—(A)In generalThe term qualified education expenses means— (i)qualified higher education expenses, and
 (ii)qualified pre-kindergarten, elementary, and secondary education expenses. (B)Qualified higher education expensesThe term qualified higher education expenses means; and
 (3)by adding at the end the following new subparagraphs:  (D)Qualified pre-kindergarten, elementary, and secondary education expensesThe term qualified pre-kindergarten, elementary, and secondary education expenses means—
 (i)expenses for tuition, fees, academic tutoring, special needs services in the case of a special needs beneficiary, books, supplies, and other equipment which are incurred in connection with the enrollment or attendance of the designated beneficiary of the trust as a pre-kindergarten, elementary, or secondary school student at a public, private, or religious school,
 (ii)expenses for room and board, uniforms, transportation, and supplementary items and services (including extended day programs) which are required or provided by a public, private, or religious school in connection with such enrollment or attendance, and
 (iii)expenses for the purchase of any computer technology or equipment (as defined in section 170(e)(6)(F)(i)) or Internet access and related services, if such technology, equipment, or services are to be used by the beneficiary and the beneficiary’s family during any of the years the beneficiary is in school.
								Clause (iii) shall not include expenses for computer software designed for sports, games, or
 hobbies unless the software is predominantly educational in nature.(E)SchoolThe term school means any school which provides pre-kindergarten, elementary, or secondary education (pre-kindergarten through grade 12), as determined under State law. Such a school shall be treated as an eligible educational institution for purposes of subsection (b)..
 (b)Conforming amendmentsSection 529 of such Code is amended by striking qualified higher education each place it appears in subsections (b) and (c) and inserting qualified education. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
				